    Case 3:20-cv-00614-DJN Document 12 Filed 08/10/20 Page 1 of 8 PageID# 79



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


SIMON TUSHA,

                 Plaintiff,

                                                              Case No. 1:20-cv-00726(AJT/TCB)

EDGE MISSION CRITICAL SYSTEMS,
LLC,et al..

                 Defendants.



                                                    ORDER


         In this diversity action, Plaintiff Simon Tusha, proceeding pro se, has sued Defendants

Diversitec, LLC and Edge Mission Critical Systems, LLC,a wholly-owned subsidiary of

Diversitec, LLC (collectively, the "Defendants"), for their alleged breach ofa written consulting

agreement[Doc. 1-1](the "Agreement"). In bringing this action. Plaintiff alleges that, based on

the forum selection clause set forth in the Agreement, this Court is the "proper venue."

         Currently pending before the Court is Defendants' Motion to Dismiss for Improper

Venue or, In the Alternative, to Transfer Venue. [Doc. 6](the "Motion"). In their Motion,

Defendants do not dispute that venue is proper in this District. Instead, they contend that

Plaintiff chose the wrong division because "Defendants reside in, and all relevant actions

occurred in, the Richmond Division."[Doc. 7]("Memo.")at 1.

         For the reasons discussed below,the Court will GRANT the Motion in part and transfer

this action to the Richmond Division.^




'Because a hearing will not aid in the decisional process, the Court dispenses with a hearing. See E.D. Va. Local
Civ. R. 7(J).
Case 3:20-cv-00614-DJN Document 12 Filed 08/10/20 Page 2 of 8 PageID# 80
Case 3:20-cv-00614-DJN Document 12 Filed 08/10/20 Page 3 of 8 PageID# 81
Case 3:20-cv-00614-DJN Document 12 Filed 08/10/20 Page 4 of 8 PageID# 82
Case 3:20-cv-00614-DJN Document 12 Filed 08/10/20 Page 5 of 8 PageID# 83
Case 3:20-cv-00614-DJN Document 12 Filed 08/10/20 Page 6 of 8 PageID# 84
    Case 3:20-cv-00614-DJN Document 12 Filed 08/10/20 Page 7 of 8 PageID# 85




interest of justice, [it shall] transfer [the action] to any district or division in which [the action]

could have been brought." 28 U.S.C. § 1406(a). While this Court can, in its discretion, dismiss

this action for improper venue, courts in this District generally "favor transfer over dismissal,

unless there is evidence that a case was brought in an improper venue in bad faith or to harass

defendants." Conte v. Virginia, No. 3:19-cv-575, 2020 U.S. Dist. LEXIS 120936, at *19-20,

2020 WL 3883251 (E.D. Va. July 9, 2020).

        Here, there is no evidence that this case was brought in the Alexandria Division in bad

faith or in order to harass the Defendants. Plaintiff filed this action in accordance with the forum

selection clause in the Agreement and appears to have filed the action in this Division largely

because it is approximately halfway between his home in Baltimore, Maryland and Richmond,

Virginia. Opp. at 4. Were this Court to dismiss this action, Plaintiff, who is proceedingpro se,

would likely re-file this action in the Richmond Division, incurring additional costs in doing so.

Therefore, the interests of justice favor transferring this action to the Richmond Division.

                                      IV.     CONCLUSION

        Accordingly, for the foregoing reasons, it is hereby

        ORDERED that Defendants Diversitec, LLC's and Edge Mission Critical Systems,

LLC's Motion to Dismiss for Improper Venue or, In the Alternative, to Transfer Venue [Doc. 6]

be, and the same hereby is, GRANTED in part and DENIED in part. The motion is granted to

the extent this Court transfers this action to the Richmond Division; and it is otherwise denied;

and it is further
        ORDERED that this action be, and the same hereby is, TRANSFERRED to the

Richmond Division; and it is further

        ORDERED that the hearing on the Motion, currently scheduled for Friday, August 21,
2020 be, and the same hereby is, CANCELLED as moot.

                                                     7
Case 3:20-cv-00614-DJN Document 12 Filed 08/10/20 Page 8 of 8 PageID# 86
